Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-14-2004

Nielsen Tyler v. Armstrong
Precedential or Non-Precedential: Precedential

Docket No. 02-3961




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Nielsen Tyler v. Armstrong" (2004). 2004 Decisions. Paper 747.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/747


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        PRECEDENTIAL       Rhonda Hospedales, Esq.
                                           Nichols, Newman, Logan & D’Eramo
IN THE UNITED STATES COURT OF              1131 King Street - Suite 204
           APPEALS                         Christiansted, St. Croix
     FOR THE THIRD CIRCUIT                 USVI 00820-4971
                                            Attorney for Appellee

             NO. 02-3961

                                                  OPINION OF THE COURT
   BEATRICE A. NIELSEN TYLER
           Appellant

                   v.
                                           STAPLETON, Circuit Judge:
      LOUIS ARMSTRONG, AS                     Beatrice Nielsen Tyler (“Tyler”) filed a
     ADMINISTRATOR OF THE                  “Petition for Legitimization” in the
    ESTATE OF FELIX FRANCIS                Territorial Court of the Virgin Islands
                                           seeking to establish that she had been
                                           legitimated pursuant to 16 V.I.C. § 462 by
On Appeal From the District Court of the   her then-deceased putative father, Felix
              Virgin Islands               Alexander Francis (“Francis”).         The
 (D.C. Civil Action No. 00-cv-00128)       Territorial Court granted a motion to
District Judge: Hon. Thomas K. Moore       dismiss, holding that Tyler could not state
District Judge: Hon. Stanley S. Brotman    a claim upon which relief may be granted
Territorial Judge: Hon. Brenda J. Hollar   because, inter alia, § 462 was repealed
                                           prior to the date on which she filed her
                                           petition. The Appellate Division affirmed.
Submitted Pursuant to Third Circuit LAR    We will reverse and remand.
                34.1(a)
                                            I. Factual and Procedural Background
           December 8, 2003
                                            A. The Facts As Alleged by Appellant
 BEFORE: NYGAARD, BECKER and
                                              Tyler was born on September 28, 1947
    STAPLETON, Circuit Judges
                                           to Alice M aria Smith Nielsen, who was
                                           legally married to Heinrich Nielsen. Tyler
     (Opinion Filed April 14, 2004)
                                           alleges that her natural father was in fact
                                           Francis. Tyler first became aware that
Eszart A. Wynter, Esq.
                                           Francis was her biological father at the age
17 Estate Whim, P.O. Box 1847
                                           of seven in 1954. Francis acknowledged
Frederiksted, St. Croix
                                           Tyler as his biological daughter to at least
USVI 00841-1847
                                           six individuals at different times in his life.
 Attorney for Appellant
Some of these acknowledgments occurred             to financially support Tyler. Upon her
before his marriage to Beryl Francis, while        return to St. Croix in 1977, Francis
others were subsequent. 1                          assisted Tyler by getting her an apartment
                                                   and supporting her financially during her
   Tyler alleges that she enjoyed an open
                                                   transition. In 1989, Francis deeded a
and loving father/daughter relationship
                                                   house to Tyler out of love and affection for
with Francis. She frequently visited
                                                   Tyler and her son.
Francis’s house, and often spent time with
Francis and her biological grandmother,               Francis attended various special events
Josephine Francis.       Francis provided          in the life of Tyler’s son, Marcus Tyler
financial assistance to support Tyler, and         (his putative grandson). During the final
paid for her primary education. Upon               days of his life, Francis promised to make
Tyler’s graduation from high school,               changes to his bank account so that
Francis gave her a card containing                 Marcus Tyler would be able to attend
$500.00. While Tyler attended college,             college and so that Tyler would not have to
Francis maintained contact and continued           struggle financially. Francis died on
                                                   December 21, 1999.

   1                                                  At funeral services for Francis, his son,
     Tyler’s petition indicates that Francis
                                                   Fitzgerald Francis, informed Tyler that his
spoke to some individuals regarding his
                                                   father told him that she was his sister.
paternity “before his marriage to Beryl
Francis” and “other [individuals] he spoke                B. Procedural Background
to subsequent.” App. at 20. The petition
                                                      Tyler filed a petition for legitimation on
is ambiguous as to whether Francis spoke
                                                   or about May 18, 2000 under 16 V.I.C. §
to these other individuals after he was
                                                   462 in the Territorial Court, seeking a
married (which would have therefore
                                                   decree that Tyler is the legal daughter of
triggered the spousal consent requirement
                                                   Francis. 2       Louis Ar mstr ong, a s
of 16 V.I.C. § 462, discussed infra) or
after he was no longer married (because he
was a widower, therefore making the
                                                          2
spousal consent requirement inapplicable).                Prior to 1998, Section 462 had
At least one of the affidavits submitted by        provided:
Tyler suggests that Francis spoke to this                The father of an illegitimate
latter category of people after his wife had             c h i l d , b y p ub l i c ly
died. See Affidavit of Rev. Kenneth                      acknowledging it as his
Gaddy C. Ss. R., App. at 48. As we are                   own, receiving it as such,
reviewing the Territorial C ourt’s                       with the consent of his wife,
disposition of a motion to dismiss, we                   if he is married, into his
presume that Tyler alleges that Francis                  fa m ily, and otherw ise
spoke to these other individuals after he                treating it as if it were a
was no longer married.                                   legitimate child, thereby

                                               2
Administrator of the Estate of Felix               V.I.C. § 293(a). 4
Francis, filed a motion to dismiss.
                                                      Tyler appealed the Territorial Court’s
  The Territorial Court granted the motion         decision to the Appellate Division of the
to dismiss, noting, sua sponte, that § 462         District Court (“Appellate Division”), and
had been repealed in 1998. It further noted        argued that the application of the Paternity
that the legislature had simultaneously            Statute to her (as opposed to § 462)
amended the statute authorizing paternity          brought about a wrongful taking and
suits to provide that a father’s public            deprivation of her vested inheritance rights
acknowledgment of a child “provides                and violated her Due Process rights. The
evidence of paternity.” See 16 V.I.C. §            Appellate Division affirmed the Territorial
295(a) (the “Paternity Statute”). 3 The            Court on two grounds. First, the Appellate
Territorial Court apparently interpreted
this to mean that, after 1998, the Paternity
                                                       4
Statute was the exclusive means of                     16 V.I.C. § 293(a), in pertinent part,
accomplishing what Tyler sought to                 provides:
accomplish. Because Tyler was not among
the classes authorized to bring an action                  Proceedings under this chapter
under the Paternity Statute, the Territorial               may be instituted by (1) any
Court dismissed her petition. See 16                       female resident of the Virgin
                                                           Islands who has delivered an
                                                           out-of-wedlock child or by (2)
                                                           any male resident of the Virgin
              adopts it as such; and                       Islands who is alleging to be the
              such child is                                father of an out-of-wedlock
              thereupon deemed                             child, or (3) any legal custodian
              for all purposes                             of an out-of-wedlock child.
              legitimate from the                          Proceedings herein can be
              time of its birth.                           instituted at any time before a
                                                           child’s eighteenth birthday,
     3
     16 V.I.C. § 295(a), as amended in                     including any child for whom a
1998, provides:                                            paternity action was previously
                                                           dismissed under a statute of
    The deceased father of a child                         limitations of less than eighteen
    born out-of-wedlock, by having                         (18) years. . . .
    acknowledged the child as his
    own, or having received the child              The Territorial Court noted that Tyler is
    into his family and otherwise                  over the age of 18 and is not the parent of
    having treated it as if it were a              a minor child, thereby making her not
    legitimate child, thereby provides             within the classes authorized to bring suit
    evidence of paternity.                         under § 293(a).

                                               3
Division agreed with the Territorial Court          Properties Inc. v. Government of U.S.
that Tyler could not bring an action under          Virgin Islands, 299 F.3d 207, 210 (3d Cir.
§ 295 because she was not within the class          2002); Parrott, 230 F.3d at 618;
of persons entitled to bring such an action         Government of Virgin Islands v. United
under § 293(a). Second, the Appellate               Indus. Workers, N.A., 169 F.3d 172, 175
Division determined that Tyler’s argument           (3d Cir. 1999).
that § 462 should have been applied to her
                                                       In reviewing the Appellate Division’s
was “totally without merit” because “[t]he
                                                    orders, this Court “should review the trial
changes made to Title 16 of the Virgin
                                                    court’s determination using the same
Islands Code in 1998 have no bearing on
                                                    standard of review applied by the first
whatever inheritance rights Tyler may
                                                    appellate tribunal.” Semper v. Santos, 845
claim to have against the estate of her
                                                    F.2d 1233, 1235 (3d Cir. 1988);
alleged biological father, Felix A. Francis.
                                                    Government of Virgin Islands v. Albert,
Indeed, Tyler’s claim of heirship is
                                                    241 F.3d 344, 347 n.3 (3d Cir. 2001)
currently pending in the separate probate
                                                    (same); see also Government of Virgin
proceeding, which is not before us.” App.
                                                    Islands v. Marsham, 293 F.3d 114, 117 (3d
Div. Op. at 5.
                                                    Cir. 2002) (“We review the Appellate
    Tyler appealed the decision of the              Division’s statutory interpretation de
Appellate Division to this Court, and again         novo.”); BA Properties Inc., 299 F.3d at
argues, inter alia, that the failure to apply       212 (same).
§ 462 to her resulted in the denial of her
                                                       In reviewing the grant of a motion to
right to Due Process and an unjust taking
                                                    dismiss for failure to state a claim, an
of her vested rights.
                                                    appellate court’s review of the trial court is
II. Jurisdiction and Standard of Review             de novo. See Worldcom, Inc. v. Graphnet,
                                                    Inc., 343 F.3d 651, 653 (3d Cir. 2003).
  The Territorial Court had jurisdiction to
                                                    “We accept all well pleaded factual
entertain the Petition under 4 V.I.C. § 76.
                                                    allegations as true and draw all reasonable
See In re Baby Girl Lake, 33 V.I. 66, *6
                                                    inferences from such allegations in favor
(V.I. Terr. Ct. 1995); In re Williams, 16
                                                    of the complainant.” Id. (citing Weston v.
V.I. 529, 530 n.1 (V.I. Terr. Ct. 1979).
                                                    Pennsylvania, 251 F.3d 420, 425 (3d
The Appellate Division had jurisdiction to
                                                    Cir.2001)). “Dismissal for failure to state
review a judgment of the Territorial Court
                                                    a claim is appropriate only if it ‘appears
under both local law, 4 V.I.C. § 33, and
                                                    beyond doubt that plaintiff can prove no
the Revised Organic Act, 48 U.S.C. §
                                                    set of facts in support of his claim which
1613a(a). See Parrott v. Government of
                                                    would entitle him to relief.’ ” Id. (quoting
Virgin Islands, 230 F.3d 615, 618 (3d Cir.
                                                    Conley v. Gibson, 355 U.S. 41, 45-46
2000). We have jurisdiction to review
                                                    (1957)).
final orders of the Appellate Division
under 48 U.S.C. § 1613a(c). See, e.g., BA


                                                4
          III. The § 462 Claim                     purpose.
   Prior to 1998, 16 V.I.C. § 462 (entitled           The basis for the Appellate Division’s
“Legitimation by acknowledgment”)                  disposition of this claim is not altogether
provided:                                          clear to us. At one point, it seems to
                                                   suggest tha t the 1998 statutory
  The father of an illegitimate child, by
                                                   amendments have “no bearing on whatever
  publicly acknowledging it as his own,
                                                   inheritance rights Tyler may claim to
  receiving it as such, with the consent
                                                   have” and that she may assert those rights
  of his wife, if he is married, into his
                                                   in a pe nding “sep arate pr o b a te
  family, and otherwise treating it as if
                                                   proceeding.” App. Div. Op. at 5. At the
  it were a legitimate child, thereby
                                                   same time, the “Conclusion” of its opinion
  adopts it as such; and such child is
                                                   states that “Tyler lacks the standing to
  thereupon deemed for all purposes
                                                   pursue her allegations under the law as it
  legitimate from the time of its birth.
                                                   was amended and revised in May, 1998”
Id. Section 462 was repealed in 1998. See          and it affirms the Territorial Court’s order
1998 V.I. Sess. Laws 6228 § 18, at 318             dismissing the Petition without expressly
(repealing Title 16, Chapter 15 of the             preserving Tyler’s right to press her § 462
Virgin Islands Code).                              claim elsewhere. Id. The Appellate
                                                   Division further commented in a footnote
   Tyler’s most serious challenge on
                                                   that an “illegitimate child’s right to share
appeal is her claim that Francis had
                                                   in the . . . estate is governed by 15 V.I.C. §
satisfied all of the requirements for
                                                   84(13).” Id. at 5 n.3. That section
legitimation under § 462, and Tyler had
                                                   provides:
accordingly been legitimated thereunder,
prior to the repeal of § 462.5 As a result,           An illegitimate child shall be
she insists that she must be “deemed for all          considered to have the same status,
purposes legitimate from the time of [her]            for the purpose of the descent and
birth.” Intestate distribution is one such            distribution of the property of his or
                                                      her ancestors, as if he or she were
                                                      born in lawful wedlock provided that
    5                                                 in cases where the ancestor in
      We agree with the Territorial Court
                                                      question is a father, he admitted of
that Tyler is not among those listed in 16
                                                      record paternity of such child by
V.I.C. § 293(a) as being authorized to
                                                      signing the official birth certificate;
bring a paternity suit under 16 V.I.C. §
                                                      or he was adjudged the father of such
295. As we explain hereafter, however, 16
                                                      child by a court of competent
V.I.C. § 462, prior to 1998, was an
                                                      j u ri s d i c t i o n ; o r b y w r i t t e n
alternative remedy independent of the
                                                      acknowledgment he recognized such
availability of paternity proceedings under
                                                      child as his.
Title 16, Chapter 11 of the Virgin Islands
Code.

                                               5
15 V.I.C. § 84(13).                                jurisdiction is to be construed to mean
                                                   what the highest court of the jurisdiction
   We conclude that Tyler is entitled to
                                                   from which it was taken had, prior to its
have the merits of her § 462 claim
                                                   enactment in the Virgin Islands, construed
adjudicated by the Territorial Court.
                                                   it to mean.”) (footnote omitted).
Because we are concerned that the
presently outstanding judgment might                  California’s Court of Appeal has
preclude her from doing so, we will                explained the purpose behind § 230 as
reverse and remand for further proceedings         follows:
consistent with this opinion.
                                                     Thus, section 230, in providing that
A. The Virgin Islands Statutory Scheme               the father of an illegitimate child
          Prior to 1998                              adopts his offspring by publicly
                                                     acknowledging it as his own, uses
   Section 462, on its face, is self-
                                                     the term “adopts” in the sense of
executing. If the putative father acts to
                                                     “legitimates” and the effect of the
acknowledge his paternity in a certain
                                                     father’s act “. . . is to change the
manner, the child is deemed to be
                                                     status and capacity of an illegitimate
legitimate without the necessity of a
                                                     child to the status and capacity of a
judicial proceeding. That this literal
                                                     child born in Lawful wedlock.” In re
reading was the intended one is confirmed
                                                     Navarro, [175 P.2d 896, 898 (Cal.
by the legislative history of § 462 and the
                                                     Dist. Ct. App. 1946)]; Blythe v.
Virgin Islands case law.
                                                     Ayres, [31 P. 915, 916 (Cal. 1892)].
   The Revision Note for § 462 in the
                                                       The purpose of the code section is
Virgin Islands Code indicated that § 462
                                                     to permit the father to make
was based upon § 230 of the Civil Code of
                                                     reparation to the child by taking it
California, which has since been repealed.
                                                     into his home without the publicity
See 1975 Cal. Repealed Stat. 1244 § 8, at
                                                     which would be incidental to a
3196. The Virgin Islands Territorial Court
                                                     judicial proceeding of adoption. As
has recognized this history and has
                                                     stated by the code commissioners,
interpreted § 462 by reference to cases
                                                     the publicity of a judicial proceeding
interpreting the California statute. See In
                                                     (see [Cal.] Civil Code, § 221 et seq.)
re Williams, 16 V.I. 529, 532-33 (V.I.
                                                     would brand the child with the very
Terr. Ct. 1979) (“Section 462 is based on
                                                     stigma from which a repentant father
and is virtually identical to section 230 of
                                                     would desire to save it.
the Civil Code of California. . . .
Consequently, the court turns to the cases         Darwin v. Ganger, 344 P.2d 353, 358
interpreting the California statute because        (Cal. Dist. Ct. App. 1959). According to
in the Virgin Islands the language of a            Darwin, California therefore provided for
Virgin Islands statute which has been              two methods of legitimation: “judicial
taken from the statutes of another                 proceedings” under one section of the

                                               6
California Civil Code or “a course of             accident that California’s § 230 (or the
conduct” under § 230. Id.                         Virgin Islands’s § 462) made no mention
                                                  of judicial proceedings being necessary to
   The Virgin Islands had a similar
                                                  procure any right under that statute.
legislative scheme. As recognized in In re
                                                  Section 462 provided a means by which a
Baby Girl Lake, 33 V.I. 66 (V.I. Terr. Ct.
                                                  child will be “deemed for all purposes
1995):
                                                  legitimate from the time of its birth” once
          In the Virgin Islands, an               a certain course of conduct had been met
  illegitimate child can be legitimized           by the putative father.
  in four ways: by pub lic
                                                     We think it clear that if § 462 had not
  acknowledgment of the child by the
                                                  been repealed and Tyler were able to
  father (V.I. Code Ann. tit. 16, § 462
                                                  establish that Francis acknowledged her in
  (1964)); by the father signing a
                                                  the required manner, she would be deemed
  notarized affidavit acknowledging
                                                  his legitimate child and would participate
  paternity (V.I. Code Ann. tit. 19, §
                                                  as such in the distribution of intestate
  832 (1976)); by a court order
                                                  assets under 15 V.I.C. § 84.
  establishing paternity upon the
  petition of the mother or the father              Contrary to the suggestion of the
  (V.I. Code Ann. tit. 16, §§ 291-303             Territorial Court, the Paternity Statute
  (1964 & Supp. 1995)); or by the                 would not have foreclosed Tyler because §
  marriage of the parents (V.I. Code              462 and paternity proceedings under Title
  Ann. tit. 16, § 461 (1964)).                    16, Chapter 11 of the Virgin Islands Code
                                                  were alternative remedies prior to 1998.
Id. at *6-*7.
                                                     Contrary to the suggestion of the
   In 1998, the Virgin Islands legislature
                                                  Appellate Division, 15 V.I.C. § 84(13)
repealed 16 V.I.C. §§ 461, 462. See 1998
                                                  would not have foreclosed Tyler because
V.I. Sess. Laws 6228 § 18, at 318. But the
                                                  that subsection applies only to an
very scheme discussed in Darwin,
                                                  “illegitimate child.” Other portions of §
whereby an individual could be
                                                  84 prescribe the inheritance rights of
legitimated through judicial paternity
                                                  legitimate children, including a child who
proceedings or through a course of
                                                  must be “deemed for all purposes
conduct by the putative father (saving both
                                                  legitimate” under § 462. As the California
the parent and child from the publicity of
                                                  Supreme Court has explained with respect
a judicial proceeding) was present in the
                                                  to their analogous statute, § 230, and a
Virgin Islands with respect to 16 V.I.C. §§
                                                  California probate statute providing for
291-303 and 16 V.I.C. § 462, respectively,
                                                  distribution to illegitimates, “the two
before the 1998 changes by the Virgin
                                                  sections provide alternate methods by
Islands legislature.
                                                  which a person may become the heir of his
  Darwin therefore suggests that it was no        father.” In re Garcia’s Estate, 210 P.2d


                                              7
841, 842 (Ca. 1949). “A child who is                   headed, to take place, or for
‘deemed for all purposes legitimate’                   legitimation from the time of birth of
cannot be regarded as still illegitimate for           the child to take place, as stated in
some purposes, and a child who has                     the body of the section, the decedent,
become legitimate can no longer be                     during his lifetime, must have
regarded as an ‘illegitimate child.’” Id.              acknowledged said child as his own
                                                       by doing all of three things: (a) he
   The independence of § 462 from the
                                                       must have publicly acknowledged it
paternity proceedings authorized by § 295
                                                       as his natural child; (b) he must have
and referenced in § 84(13) is reflected in
                                                       received it as his natural child, with
the Virgin Islands case law. While § 462
                                                       the consent of his wife, if married,
was self-executing and legitimation
                                                       into his family; and (c) he must have
thereunder came solely as a result of the
                                                       otherwise treated claimant as if
conduct of the father, the Virgin Islands
                                                       claimant was a legitimate child.
courts found implicit authority in that
section for judicial proceedings seeking a                             ***
declaration that legitimation had indeed
                                                           By the most liberal construction
occurred. Such proceedings were regarded
                                                       of these grounds, individually or as a
by the Virgin Islands courts, however, to
                                                       whole, the Court can find no factual
be a remedy distinct from paternity
                                                       basis for a finding that decedent
proceedings. In In re Estate of Moolenaar,
                                                       received claimant as his natural
24 V.I. 234 (V.I. Terr. Ct. 1989), for
                                                       child, with the consent of his wife,
example, the petitioner sought to share in
                                                       into his family.
the intestate distribution of her putative
father’s assets. She asked that the court           Moolenaar, 24 V.I. at 242.
adjudicate the paternity of her putative
                                                    B. The Effect of the Repeal of § 462 in
father so that she might share under §
                                                                  1998
84(13) and, alternatively, that the estate
administrator be ordered to acknowledge                We now turn to the issue of whether,
her earlier legitimation under § 462. The           assuming Tyler could establish that the
court read § 84(13) and the then-current            requirements of § 462 were met prior to
paternity statute as depriving it of                1998, the repeal of that statute rendered
jurisdiction to adjudicate the paternity of a       her illegitimate again. We conclude that it
putative father after his death. This               did not.
conclusion did not, however, dispose of
                                                       Section 50(a) of Title I of the Virgin
the petitioner’s § 462 claim, which the
                                                    Islands Code provides:
court disposed of on its merits:
                                                       The repeal of any Act, part of any
       A careful analysis of § 462
                                                       Act, or provision of this Code does
  indicates that for “legitimation by
                                                       not release or extinguish any right
  acknowledgment,” as this section is

                                                8
  acquired, or penalty, forfeiture, or             natural child into his family, with the
  liability incurred, under the Act, part,         consent of his wife, during Tyler’s
  or provision, and existing at the time           lifetime. However, Appellant’s petition in
  of the repeal, unless the repealing              fact alleges that Francis acknowledged his
  Act expressly so provides, and the               paternity to some “before his marriage”
  Act, part, or provision shall be                 and to others “subsequent” thereto. App.
  treated as still remaining in force for          at 20. It is true, as Appellee suggests, that
  the purpose of sustaining any proper             In re Estate of Moolenaar, 24 VI 234, 243
  action or proceeding for the                     (V.I. Terr. Ct. 1989), indicated that
  enforcement of the right, penalty,               separation between a putative father and
  forfeiture, or liability.                        his spouse would not waive the “consent
                                                   of his wife” requirement of § 462. But
   The Act of the Virgin Islands
                                                   even accepting that principle, Tyler has
Legislature repealing § 462 does not
                                                   alleged that Francis acknowledged his
expressly provide that the rights of
                                                   paternity before he was married and after
children previously legitimated by their
                                                   his wife had died. At this stage, that is
father pursuant to that section are to be
                                                   sufficient.
released or extinguished. It follows, we
conclude, that if Tyler can satisfy the               Armstrong further argues that Virgin
Territorial Court that the requirements of §       Islands law does not permit Tyler to bring
462 were met prior to the repeal of that           a legitimation action under § 462 after the
statute in 1998, she must be deemed to be          death of her putative father. Armstrong’s
a legitimate child for all purposes                only support for this proposition is In re
including the intestate distribution               Estate of Moolenaar, 24 V.I. 234 (V.I.
provisions of 15 V.I.C. § 84. We, of               Terr. Ct. 1989). As we have indicated,
course, express no opinion as to whether           how ever, Moolenaar confined its
Tyler will be able to make such a showing.         discussion of the posthumous availability
                                                   of relief under § 84(13) to that section
 IV. Alternate Grounds for Affirmance
                                                   based on the statutory text of that section,
   Armstrong asks us to affirm on two              and specifically went on to consider the
alternate grounds, neither of which is             merits of an illegitimate child’s claim
persuasive. Armstrong argues that Tyler            under § 462 after the death of the child’s
never qualified for legitimation under §           putative father. See id. at 241-43; see also
462 as a matter of law ostensibly because          In re Baby Girl Lake, 33 V.I. 66, *8-*11
of that statute’s requirement that the             (V.I. Terr. Ct. 1995) (considering on the
putative father have received the child            merits a claim of legitimation under § 462
“with the consent of his wife, if he is            after the death of the putative father while
married.”      Armstrong argues that               recognizing in another part of the opinion
Appellant’s petition reveals no allegation         Moolenaar’s requirement that paternity be
that Francis received Appellant as his             adjudicated prior to the putative father’s


                                               9
death).    Citing Baby Girl Lake and
Moolenaar, the Territorial Court in this
case recognized that the Virgin Islands has
allowed § 462 actions to be brought after
a putative father’s death, and we see no
basis for disturbing that conclusion.6
              V. Conclusion
   For the foregoing reasons, we will
reverse the judgment of the Appellate
Division and remand with instructions to
return this matter to the Territorial Court.
The Territorial Court will adjudicate
Tyler’s 16 V.I.C. § 462 claim in this
proceeding, in the pending probate
proceeding, or in a proceeding that
consolidates both of those proceedings.




       6
        Possibly seeking to suggest an
additional alternate ground for affirmance,
Armstrong suggests in his brief that Tyler
“had already been adjudged the legal
heir/daughter to Heinrich Nielsen for
purposes of descent and distribution.”
Appellee’s Brief at 33. We decline to
address and express no opinion with
respect to any estoppel argument
suggesting that Tyler is precluded from
bringing a legitimation action because of
any proceedings with respect to Heinrich
Nielsen’s estate. The issue has not been
adequately briefed and will therefore not
be considered as a possible alternate
ground for affirmance.

                                               10